Citation Nr: 0845133	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  99-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for right shoulder 
injury with brachial plexopathy.

2.  Entitlement to service connection for a bulging disc of 
the lumbar spine and stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1973 to May 
1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2004 decision, the Board reopened the claims and 
remanded the case for further development.  In December 2007, 
the Board again remanded this case for compliance with its 
prior remand instructions.

This case has been returned to the Board for disposition.


FINDINGS OF FACT

1.  A bulging disc of the lumbar spine and stenosis is 
attributable to service.

2.  Right shoulder injury with brachial plexopathy is 
attributable to service.


CONCLUSIONS OF LAW

1.  A bulging disc at L4-5 of the lumbar spine and lumbar 
stenosis were incurred in service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Right shoulder injury with brachial plexopathy was 
incurred in service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

In this case, the appellant seeks service connection for a 
bulging disc of the lumbar spine and stenosis, and right 
shoulder injury with brachial plexopathy.

Service medical records include a March 1975 record of 
treatment showing that the appellant had fallen off of a 
skateboard.  A small abrasion on the upper portion of the 
thigh with swelling and pain radiating to the lower back was 
noted.  In July 1975, there was increased pain on palpation 
of the left side iliac crest.  No pain in the lumbar region 
was noted.  On x-ray examination of the sacroiliac joints in 
August 1975, there was subarticular sclerosis and a haziness 
about both sacroiliac joints consistent with early rheumatoid 
spondylitis.  In January 1979, palpable spasms in the left 
lumbar area (L2-L3) were noted after lifting weights.  The 
assessments were lumbosacral strain and low back strain at 
approximately L2-L3.  In June 1979, no involvement of "MCV" 
or any fractured bone was noted.  On examination, pain in the 
pelvic area was noted to radiate.  Tenderness over the L1-S1 
joint was noted, with apparent scoliosis.  Right paraspinous 
muscles appeared to be swollen and tight.  X-ray examination 
of the lumbar spine appeared normal.  The assessment was 
lumbar strain.  In July 1979, a lumbar spine series was noted 
to be normal.  A history of lumbar spine pain was noted with 
pain in the scapula of an intermittent nature.  Service 
medical records show that, in 1980, the appellant was seen 
for complaints of a sudden onset of low back pain with muscle 
spasm.  No injury was noted.  In February 1980, he complained 
of right-sided pain in the thoracic lumbar area, with an 
onset the previous day.  A December 1983 report of 
examination shows that the spine and musculoskeletal system 
were normal.

Additional service medical records show that the appellant 
was seen in July 1980 for complaints of right supraclavicular 
pain, radiating down the back of the arm and into the hand.  
Generalized muscular weakness in the right arm and hand was 
noted. There was no wasting.  The examiner noted patchy 
sensory loss in the right arm.  No dermatomal or peripheral 
nerve pattern was noted.  The assessment was possible 
brachial plexus stretch injury

Post service medical records reflect a history of having been 
injured in a work-related fall on December 15, 1986.  In 
August 1992, he indicated that he had injured his right upper 
extremity in a motor vehicle accident in 1991.  Records of 
contemporaneous treatment associated with these reported 
injuries were requested by VA.  No response was received to 
this request.  Social Security Administration (SSA) medical 
records were obtained by VA and associated with the claims 
folder.  These records include private treatment records 
associated with the appellant's back and right shoulder 
problems following his December 1986 industrial accident.  
These records also include with State Labor and Industries 
examination report.
On VA examination in July 2001, the diagnoses were bulging 
disc at L4-L5 and brachial plexopathy.  No opinion was 
provided.

In July 2005, VA received a medical opinion from the 
appellant's private physician dated June 2005.  Therein, he 
reported having treated the appellant since 1990 for symptoms 
of right brachial plexus injury and right shoulder pain.  The 
physician reported that the appellant had severe right 
shoulder instability with a large right Bankart lesion, 
consistent with his fall while he was in the Coast Guard.  By 
history, the appellant initially injured his right shoulder 
in a fall on shipboard in about 1983 or 1984.

In April 2008, a VA examination was conducted.  Discogenic 
disease of the lumbar spine and right brachial plexus injury 
were diagnosed.  The examiner acknowledged that the appellant 
had a history of post service injury to the back and right 
shoulder, that there were inconsistencies in the medical 
record, and that the medical record was less than complete; 
notwithstanding, the examiner opined that the appellant's 
current back disorder and brachial plexus of the right 
shoulder were related to service.  The examiner noted that 
the claims folder had been reviewed.

Accordingly, in weighing the evidence of record, the Board 
concludes service connection is warranted for a lumbar spine 
disability, characterized as bulging disc of the lumbar spine 
and stenosis, and right shoulder injury with brachial 
plexopathy.  The record shows low back and right shoulder 
findings in service.  Specifically, there are diagnoses of 
low back stain and possible brachial plexus stretch injury.  
The record further shows current disability of the low back 
and right brachial plexus.  Lastly, the record contains 2 
medical opinions that relate the current disabilities to 
service.  There are no negative medical opinions of record.

The Board acknowledges that the evidence of record includes 
considerable documentation of onset of low back and right 
shoulder problems proximate to his industrial accident in 
1983, and his self reports of onset of problems related to 
that injury.  However, the Board cannot render a decision 
based on its own unsubstantiated opinions, but must rely on 
the medical opinions of competent healthcare professionals.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  With this 
in mind, and cognizant that the VA examiner in April 2008 had 
access to the same evidence reviewed by the Board regarding 
the incurrence of intercurrent injuries post service, the 
Board finds no basis upon which to reject or diminish the 
value of the April 2008 VA medical opinion.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990)

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the claim was initiated prior to the enactment of the 
VCAA.  Notwithstanding, VA undertook actions to notify and 
assist the appellant in the development of his claim.  In a 
June 2002 letter, VA advised the appellant of the information 
and evidence necessary to establish his claims.  Notice of 
the disability rating and effective date elements was 
provided in March 2006.

The timing of the notice was after the initial adjudication.  
However, the Board finds that there is no prejudice to the 
appellant in this timing error because the claim was 
subsequently readjudicated in April 2007 and VA sent the 
appellant a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  Moreover, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here, as evidence by the favorable decision in 
this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and private treatment records, and records from 
SSA have been associated with the claims folder.  
Additionally, the appellant was afforded a VA examination and 
the opportunity to appear for a hearing.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a L4-5 bulging disc of the lumbar 
spine and lumbar stenosis is granted.

Service connection for right shoulder injury with brachial 
plexopathy is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


